IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 OAK HARBOR MAIN
 STREET ASSOCIATION,                               No. 81349-8 -I
 a Washington nonprofit corporation,
                                                   DIVISION ONE
                             Respondent,
                                                   UNPUBLISHED OPINION
       v.

 CITY OF OAK HARBOR,
 a Washington municipal corporation;
 and NORTHWEST STUDIO, LLC,
 a Washington limited liability company,

                             Defendants,

 PIONEER WAY HOUSING, LLLP,
 a Washington limited liability limited
 partnership,

                             Appellant.



      COBURN, J. — Pioneer Way Housing, LLLP (PWH) applied to develop a

mixed use housing project (the “Project”) in Oak Harbor’s Central Business

District zone (CBD). Under its plain language, Oak Harbor Municipal Code

(OHMC) requires mixed use developments in the CBD. However, when a

development’s predominate use is residential, it must be located in the CBD’s

designated subdistricts CBD-1 or CBD-2. Island County Superior Court reversed




 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81349-8-I/2


Oak Harbor City Council’s approval of the Project because the Project’s

predominate use is residential but it is not located in either subdistrict. We affirm.

                                  BACKGROUND

       On October 19, 2018, PWH submitted an application to the City of Oak

Harbor Development Services Department (Department) to develop the Project.

The Project’s application requested Site Plan, Boundary Line Adjustment, SEPA,

Grading, Landscape Plan, and Transportation Concurrency review and permits. 1

Relevant here is the Site Plan.

       PWH described the Project as a:

       [A] new, mixed-use multifamily development containing 51-units of
       housing, approximately 530 square feet of retail space, and 77 off-
       street parking spaces on a 1.153-acre site at 601 SE Pioneer Way,
       within Oak Harbor’s Central Business District (CBD). The project is
       designed to preserve the unique history and heritage of Oak
       Harbor, enhance the mainstreet and pedestrian-oriented character
       of downtown, and deliver affordable housing close to jobs, transit,
       daily services, and open space.

       The purpose and intent of the CBD is to “preserve and enhance the

unique harbor location of the city’s heritage with the character of the traditional

center of social, culture and retail activity.” OHMC 19.20.300. “Mixed use

developments, combining retail and visitor-oriented activities on the ground floor

with office, retail and residential uses above, are required.” OHMC 19.20.300.

Specifically, “[s]ubdistricts CBD-1 and CBD-2 are created in order to provide for




       1“The adjustment of boundary lines may be approved by the director if an
application is filed along with the information required by OHMC 21.70.050(1)
and (2), and where no new lot is created thereby or where no lot is reduced in
size below the minimum square footage and street frontage required by the
applicable zoning control and this title.” OHMC 21.70.080.


                                          2
No. 81349-8-I/3


flexibility of residential development within specific areas of the central business

district.” OHMC 19.20.300. Generally, developments in the CBD must comply

with the following “principal permitted uses”:

       (a) In the CBD district: mixed use sites with multiple street
       frontages may locate dwelling units on the ground level on any
       street frontages other than Pioneer Way;

       (b) In subdistricts CBD-1 or CBD-2: dwelling units may be the
       primary use of the site.

OHMC 19.20.305(45).

       The intent of the Site Plan review process is to “[p]romote integrated

review of the various city [c]odes concerned with development,” “[a]ssure

consistency with development regulations and plans,” “protect neighboring

owners and uses,” promote “community growth,” ensure vehicular and pedestrian

safety, “[m]inimize conflicts that might otherwise be created by a mix of uses

within allowed zones,” etc. OHMC 19.48.010.

       OHMC 19.48.040(3)(a) provides a “site plan approval shall be a Type IV

review process when . . . [t]he director determines that based on departmental

comments or public input there are significant unresolved concerns that are

raised by the proposal.” Here, the Department received a number of public

comments about the Project and determined the Project would proceed under

the Type IV review process. Under the Type IV review process, the Project

would be considered during a hearing before a Hearing Examiner and subject to

a decision by the City Council.

       For the Hearing Examiner and City Council to approve the Site Plan, the



                                          3
No. 81349-8-I/4



Project must comply with a number of OHMC provisions and the Oak Harbor

Design Regulations and Guidelines.

       The Department responded to PWH’s application with review comments.

The Department asked PWH to respond to comments regarding whether “the

amount of retail space provided is not sufficient to meet the mixed-use provisions

of the OHMC and Comprehensive Plan.”

       PWH submitted a revised application. PWH responded to the question

about the mixed-use provisions by writing “[n]either the Compressive Plan nor

the OHMC establish minimum or maximum amounts of retail space.”

Nevertheless, PWH increased the amount of proposed retail space from one

530 square foot space to two 550 square feet spaces, one on SE Pioneer Way

and the other on Hal Ramaley Memorial Park. A “Community Courtyard”

separated the retail spaces from the entrance to the residential space. PWH

stated the Project met OHMC 19.08.550’s definition of mixed use because it

contains retail and residential spaces. 2

       The Department issued a Staff Report determining “the project is

consistent with the applicable standards” and recommended the Hearing

Examiner and City Council approve the Site Plan.

       The Oak Harbor Hearing Examiner held a public hearing to consider the


       2 OHMC 19.08.550 defines “mixed use” as “properties on which various
uses such as office, commercial, institutional and residential are combined in a
single building or on a single site in an integrated development project with
significant functional interrelationships and a coherent physical design. A ‘single
use’ may include contiguous properties.”


                                            4
No. 81349-8-I/5



Project. 3 One week later, the Hearing Examiner issued Findings of Fact and

Conclusions of Law. The Hearing Examiner adopted the Department’s

recommendations and recommended the City Council approve PWH’s

application to develop the Project.

       The City Council held a public meeting to conduct a closed record review

of the Hearing Examiner’s decision and consider the Project. 4 By a four to three

vote, the City Council approved the Hearing Examiner’s recommendation and the

Project.

       The Oak Harbor Main Street Association (OHMSA) objected and filed a

petition under the Land Use Petition Act (LUPA), chapter 36.70C RCW, in Island

County Superior Court. OHMSA “is a nonprofit corporation whose members

include merchants and property owners in Oak Harbor’s Central Business

District.” OHMSA’s mission is to “promote a vibrant, historic waterfront

community and its stated core values include without limitation re-establishing

commerce in the downtown business district.”

       OHMSA argued the City Council’s decision was,

       [A]n erroneous interpretation of the law, erroneous application of
       the law to the facts, not supported by the substantial evidence in

       3 OHMC 18.20.260 provides the Hearing Examiner’s process for reviewing
Type IV applications. “The hearing examiner shall conduct the public hearing
and issue a final decision for certain site plan approvals designated as Type IV in
Chapter 19.48 OHMC and rezones designated as Type IV.”
OHMC 18.40.100(3).
       4 A closed record review is one where the “Council will review the record

generated, up to and including the hearing examiner’s decision, and we’ll discuss
and debate and deliberate without additional input by the public or the parties. No
new evidence or testimony or argument will be permitted.”


                                         5
No. 81349-8-I/6


      the record and otherwise contrary to law because project as
      proposed is inconsistent with the purpose, intent and specific
      regulations implementing the Central Business District zone as set
      forth in the Comprehensive Plan and . . . OHMC 19.20.300 through
      330. Contrary to the purpose, intent and terms of and the
      regulations implementing the CBD zone, the proposed Pioneer
      Way Housing Project is comprised primarily of residential uses,
      improperly locates dwelling units on the ground floor, does not
      preserve and enhance a character of social, cultural and retail
      activity consistent with the traditional downtown center, does not
      include a composition of mixed uses as contemplated in the CBD
      and fails to promote, and instead hinders development of Pioneer
      Way street frontage with retail and visitor-oriented uses.

OHMSA also argued the City Council’s decision was a de facto rezone, and the

City Council did not properly follow the Type IV permit review process.

After reviewing the LUPA petition, the superior court entered judgment in favor of

OHMSA, and reversed and vacated the City Council’s approval of the Project. It

did not reach OHMSA’s boundary line adjustment, de facto rezone, and review

process arguments. The superior court determined the Project violated the

OHMC 19.20.305(45) because the Project’s primary use was providing dwelling

units, and thereby, could not be located outside of CBD-1 or CBD-2 subdistricts.

      PWH filed a motion for reconsideration, which the superior court denied.

The superior court entered final judgment reversing the City Council’s approval of

the Project. PWH appeals. The City is not a party to this appeal.

                                 DISCUSSION
      “In reviewing a land use decision, we stand in the same position as the

superior court.” Phoenix Development, Inc. v. City of Woodinville, 171 Wn.2d

820, 828, 256 P.3d 1150 (2011). We review de novo the issues of whether the




                                        6
No. 81349-8-I/7


entity engaged in unlawful procedure or failed to follow a prescribed process and

whether the entity’s decision is an erroneous interpretation of law. Id.

        We may grant a LUPA petition if the party seeking relief satisfies one of

RCW 36.70C.130(1)’s six standards. 5 RCW 36.70C.130(1) provides, in relevant

part:

        (a) The body or officer that made the land use decision engaged in
        unlawful procedure or failed to follow a prescribed process, unless
        the error was harmless;
        (b) The land use decision is an erroneous interpretation of the law,
        after allowing for such deference as is due the construction of a law
        by a local jurisdiction with expertise;
        (c) The land use decision is not supported by evidence that is
        substantial when viewed in light of the whole record before the
        court;
        (d) The land use decision is a clearly erroneous application of the
        law to the facts.

        LUPA “does not require a court to show complete deference [to the local

entity], but rather, ‘such deference as is due.’ ” Ellensburg Cement Prods., Inc. v.

Kittitas County, 179 Wn.2d 737, 753, 317 P.3d 1037 (2014). We may reject a

local entity’s interpretation of an ambiguous statute. Id. at 735. When we review

the issue of whether the entity’s decision is supported by sufficient evidence, “we

view facts and inferences in a light most favorable to the party that prevailed in

the highest forum exercising fact-finding authority.” Phoenix Development, 171

Wn.2d at 828-29. An entity’s land use decision is a clearly erroneous application

of the law when the superior court “is left with the definite and firm conviction that

a mistake has been committed.” Id. at 829.


        A “land use decision” is “a final determination by a local jurisdiction’s
        5

body or officer with the highest level of authority to” grant project permits, and
apply and enforce zoning, ordinances, and rules. RCW 36.70C.020(2).


                                          7
No. 81349-8-I/8


       “We interpret local ordinances the same as statutes.” Sleasman v. City of

Lacey, 159 Wn.2d 639, 643, 151 P.3d 990 (2007). “Where the plain language of

a statute is unambiguous, and legislative intent is therefore apparent, we will not

construe the statute otherwise.” Ellensburg Cement Prods., 179 Wn.2d at 743.

       OHMC 19.08.550 defines “mixed use” sites as those in which “various

uses such as office, commercial, institutional and residential are combined in . . .

an integrated development project with significant functional interrelationships

and a coherent physical design.” 6 PWH correctly argues that OHMC 19.08.550’s

definition of “mixed use” does not include a percentage or ratio for what is

required to constitute mixed use. Here, the Project would develop 51 dwelling

units and two retail spaces. So, it satisfies the plain meaning of mixed use.

However, regardless of whether the Project is mixed use, we must determine

whether it satisfies OHMC 19.20.305(45).

       At issue is whether the dwelling units of the Project may be considered the

“primary use” of the site. OHMC 19.08.675 defines “primary use” as “the

principal or predominant use to which the property is or may be devoted, and to

which all other uses on the premises are accessory.”

       PWH argues that “even if the affordable housing in the Project is the

‘principal’ or ‘predominant’ use, it cannot be the ‘primary use’ unless the retail

uses will be ‘accessory.’ ” (Emphasis added.) OHMC 19.08.015 defines an

“accessory use” as “incidental or subordinate to the principal use and located on




       A “dwelling unit” is “a building or portion thereof providing complete
       6

housekeeping facilities for one family.” OHMC 19.08.270.


                                          8
No. 81349-8-I/9


the same lot or in the same building as the principal use.” PWH turns to

OHMC 19.20.310 that describes “accessory permitted uses” such as satellite

dishes and storage facilities to argue that those, unlike retail space, are

examples of uses that are incidental and subordinate to a principal use. 7 Thus,

PWH argues the Project’s retail spaces could not be considered accessory

because the retail spaces are not incidental and subordinate to the dwelling

units.

         PWH’s reliance on OHMC 19.20.310 is misplaced. Listing examples of

accessory permitted uses does not restrict what can be considered accessory to

a principal or predominant use in OMHC 19.08.675. 8 Furthermore,

OHMC 19.20.310 describes accessory permitted uses that apply to all of the

CBD and its subdistricts. PWH’s argument ignores the fact that language

appears in OHMC 19.20.305(45)(b) that does not appear in

OHMC 19.20.305(45)(a): “[i]n subdistricts CBD-1 or CBD-2: dwelling units may

be the primary use of the site.”

         We discern an ordinance’s meaning by examining “the statute in which the

provision at issue is found, as well as related statutes or other provisions of the




         7Each article of OHMC Chapter 19.20 provides its own definition of
“accessory permitted uses.” For example, both the multiple family residential
district and the single family residential district permit “[a]ccessory uses and
structures incidental to any permitted residential uses, such as servants’
quarters, garages, greenhouses, or workshops; provided, that none shall be
rented or occupied for gain.” OHMC 19.20.205(1), OHMC 19.20.110(1).
        8 Also, an “ ‘[i]ncidental or accessory secondary use’ means a minor or

secondary use for which a lot, structure or building is designed or employed in
conjunction with but subordinate to its primary use.” OHMC 19.08.730
(Emphasis added.)


                                          9
No. 81349-8-I/10


same act in which the provision is found.” State Dep’t of Ecology v. Campbell &

Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002). Reading the ordinance to

suggest that sites in the CBD, but outside of CBD-1 and CBD-2, may have

dwelling units as the primary use would be contrary to OHMC 19.20.305(45).

“Full effect must be given to the legislature’s language, with no part rendered

meaningless or superfluous.” Sleasman, 159 Wn.2d at 646. Reading the

ordinance to suggest that sites in the CBD zone may have sites with dwelling

units as the primary use would render the “primary use” language in

OHMC 19.20.305(45)(b) meaningless.

       In the instant case, the Project’s proposed site is within the CBD but not

within subdistrict CBD-1 or CBD-2. The Project’s proposed structure is

39,936 square feet, and only 1,100 of those square feet are dedicated retail

space. While the Project satisfies the definition of mixed use, dwelling units are

the predominant use to which the property is or may be devoted. Thus, the

Project violates OHMC 19.20.305(45). This reading is also consistent with

OHMC 19.20.300 that acknowledges the City established CBD-1 and CBD-2 as

subdistricts “to provide for flexibility of residential development within specific

areas of the central business district.”

       The City Council’s approval of the Project was based on an erroneous

interpretation of OHMC 19.20.305(45). We affirm the superior court’s decision.

       PWH asks this court to consider issues OHMSA asserted in its LUPA

petition that the superior court did not address in its decision. Specifically, PWH

request this court to address the issues of whether the council correctly approved




                                           10
No. 81349-8-I/11

the boundary line adjustment, whether the council’s decision was a de facto

rezone, and whether the council used the correct procedures to make its

decision. Because we affirm the superior court’s decision, we need not address

these issues. Affirmed.




WE CONCUR:




                                       11